Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 9/3/2020 was received and considered.
Claims 1-24 are pending.

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are not persuasive.
Applicant’s remarks (pp. 8-9) argues that the combination of references fails to teach performing the steps at the device (locally).  However, Kaib teaches a medical treatment device for administering medical treatment (¶138) receiving an update to alter parameters of the treatment device (¶141, ¶158, including treatment parameters, ¶135), including processing the update request by decrypting and validating the update request (¶163).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossi, as modified above, such that the treatment device in Rossi receives the prescription file and locally performs the decrypting (per Rossi and Kaib), identifying, determining and verifying (per Debry) to provide security for prescription updates in a treatment device, as taught by Kaib.  
Applicant’s remarks (p. 10) requests that the double patenting rejections be held in abeyance.  The rejections are listed below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0118809 A1 to Rossi et al. (Rossi) in view of US 6,384,728 B1 to DeBry and US 2013/0231711 A1 to Kaib.
Regarding claim 1, Rossi discloses receiving, by a medical treatment machine and over a network, a digital prescription file (stimulating device receives data package including prescription, over a network, ¶7,p. 3), the digital prescription file defining a prescription having parameters of a medical treatment to be administered to a patient using the medical treatment machine (prescription is used to program stimulation/administration of treatment, ¶7, p. 3), wherein the digital prescription file is encrypted using a first public key (encrypted using public key of stimulating device, ¶7); decrypting the digital prescription file using a first private key that corresponds to the first public key (stimulating device decrypts through its private key, ¶7, p. 3), wherein the first private key is accessible by the medical treatment machine (¶7).  Rossi lacks decrypting the prescription file locally, lacks receiving a certificate, lacks the digital prescription file digitally signed by an issuer of the digital prescription file using an issuer private key that corresponds to the issuer, and wherein the certificate is associated with the issuer and lacks the steps of identifying the issuer of the digital prescription file using the decrypted 
Regarding claim 2, Rossi discloses wherein the first private key that corresponds to the first public key is pre-loaded on the medical treatment machine (simulating device stores private key, claim 17).
Regarding claim 3, Rossi, as modified above, teaches wherein the issuer public key that corresponds to the authorized issuer (control device, as modified above by DeBry) is provided by the trusted authority service (certificate received, as modified above, DeBry, col. 4, lines 1-10).

Regarding claim 6, Rossi, as modified above, teaches wherein the digital prescription file is encrypted by the issuer without the issuer knowing additional information about the medical treatment machine (all that is required in Rossi is knowledge of the public key of the recipient, ¶7, p. 3).
Regarding claim 7, Rossi, as modified above, teaches wherein the digital prescription file is decrypted by the medical treatment machine before the medical treatment machine learns the identity of the issuer (Rossi discloses that the prescription file is decrypted, followed by verification, ¶7, p. 3).
Regarding claim 8, Rossi, as modified above, discloses receiving, by the medical treatment machine, the certificate that corresponds to the issuer/sender/control device (as modified above by DeBry), wherein the certificate, is digitally signed by the trusted authority service using a private key that corresponds to the trusted authority service (as modified above by DeBry, col. 4, lines 1-10); and verifying a digital signature on the certificate using a public key that corresponds to the trusted authority service to confirm that the issuer public key included in the certificate corresponds to an authorized issuer (sender’s certificate is verified with the authority’s public key and that key is used to verify signature on the message, DeBry, col. 4, lines 1-13).
Regarding claim 9, Rossi, as modified above, teaches determining that the trusted authority service is trusted to verify identities of one or more issuers and certify ownership of issuer public keys corresponding to the one or more issuers (public key of the authority is widely distributed and available, col. 4, lines 1-10).  
Regarding claim 10, Rossi, as modified above, teaches wherein the certificate that includes a public key that corresponds to the trusted authority service is stored in the medical treatment machine (public key of the authority is widely distributed and available, DeBry, col. 4, lines 1-10).  

Regarding claim 12, Rossi, as modified above, teaches wherein the certificate that corresponds to the issuer is provided by the trusted authority service after the trusted authority service verifies an identity of the issuer and certifies that the issuer is an authorized issuer (DeBry, trusted authority verifies public key, col. 3, line 60 – col. 4, line 13).  
Regarding claim 13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 14, Rossi, as modified above by DeBry, teaches wherein the issuer is confirmed to be the authorized issuer without the medical treatment machine knowing additional information about the issuer (machine/recipient trusts the public key of the sender based on verification of authority’s certificate, DeBry, col. 3, line 60 – col. 4, line 13).
Regarding claim 15, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 

Claims 5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, DeBry and Kaib, as applied to claims 1 and 15 above, in view of US 2008/0097283 A1 to Plahey et al. (Plahey).
Regarding claims 5, 16, 17, 18 and 19, Rossi, as modified, teaches a device to deliver medical treatment, but lacks dialysis.  However, Plahey teaches that it was known to utilize dialysis machines (hemodialysis, peritoneal dialysis, ¶2) in a home setting (¶27).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify .  

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, DeBry, Kaib, Plahey and US 2010/0010428 A1 to Yu et al. (Yu).
Regarding claim 20, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale – with the following exceptions.  Rossi, as modified, teaches a device to deliver medical treatment, but lacks dialysis.  However, Plahey teaches that it was known to utilize dialysis machines (hemodialysis, peritoneal dialysis, ¶2) in a home setting (¶27).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossi, as modified above, such that the medical device is a home dialysis machine supporting hemodialysis or peritoneal dialysis.  One of ordinary skill in the art would have been motivated to perform such a modification to utilize the prescription security invention taught by Rossi/DeBry to treat kidney disease, as taught by Plahey.  Further, Rossi, as modified above, lacks a gateway to receive data from the network and to provide the data to the dialysis machine.  However, Yu teaches that it was known to connect a medical device to a gateway/router to enable communication through a network (¶222).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossi, as modified above, to include a gateway to receive data from the network and to provide the data to the dialysis machine.  One of ordinary skill in the art would have been motivated to perform such a modification to enable Internet communication, as taught by Yu and as is known in the art.  
.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi and DeBry, as applied to claims 1, 13 and 15 above, in view of Yu.
Regarding claims 21-23, Rossi, as modified above, lacks wherein the prescription has parameters for multiple medical treatments to be administered to the patient using the medical treatment machine.  However, Yu teaches that it was known to provide a remote dialysis machine (abstract) storing multiple prescriptions for the patient (¶10).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rossi, as modified above, such that prescription has parameters for multiple medical treatments to be administered to the patient using the medical treatment machine.  One of ordinary skill in the art would have been motivated to perform such a modification to enable administration of different treatments on different days, for example, as taught by Yu.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,623,188 in view of Rossi, as per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because removal of limitations would have been obvious for reasons of breadth.  Additional differences are discussed below.
Claims 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,623,188 in view of Rossi and Yu, as per the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because removal of limitations would have been obvious for reasons of breadth.  Additional differences are discussed below.

16/809,201
10,623,188
1
1 – The patent claim lacks receiving the prescription file over a network.  However, this is taught in Rossi, as discussed above.  As such, this claim would be considered, by an ordinarily-skilled artisan, as an obvious modification of the patent claim.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13 – The patent claim lacks receiving the prescription file over a network.  However, this is taught in Rossi, as discussed above.  As such, this claim would be considered, by an ordinarily-skilled artisan, as an obvious modification of the patent claim.
14
14
15
15
16
16
17
17
18
18

19
20
16 – The patent claim lacks receiving the prescription file over a network.  However, this is taught in Rossi, as discussed above.  Further, the patent claim lacks a gateway, as claimed.  However, this is taught in Yu, as discussed above.  As such, this claim would be considered, by an ordinarily-skilled artisan, as an obvious modification of the patent claim.
21
1 – The patent claim wherein the prescription has parameters for multiple medical treatments to be administered to the patient using the medical treatment machine.  However, this is taught in Yu, as discussed above.   As such, this claim would be considered, by an ordinarily-skilled artisan, as an obvious modification of the patent claim.
22
13 – See discussion regarding instant claim 21 above.
23
15 – See discussion regarding instant claim 21 above.
24
16 – See discussion regarding instant claim 21 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
June 29, 2021